Exhibit July 31, Board of Directors Partners Financial Holdings, Inc. #1 Ginger Creek Meadows Glen Carbon, Illinois 62034 Re:Pre-Effective Amendment No. 1 to Form S-4 of First Clover Leaf Financial Corp. Members of the Board: Reference is made to our opinion letter, dated April 29, 2008, with respect to the fairness, from a financial point of view, to the holders of the common stock of Partners Financial Holdings, Inc. (“Partners”) of the right to receive the per share consideration to be paid by First Clover Leaf Financial Corp. (“FCLF”) in connection with the merger of Partners with and into FCLF pursuant to an Agreement and Plan of Merger between Partners and FCLF. The foregoing opinion letter is provided for the information and assistance of the Board of Directors of Partners in connection with their consideration of the transaction contemplated therein and is not to be used, circulated, quoted or otherwise referred to for any other purpose, nor is it to be filed with, included in or referred to in whole or in part in any registration statement, proxy statement or any other document, except in accordance with our prior written consent.We understand that FCLF has determined to include our opinion in the above-referenced Registration Statement.Our opinion is not intended to, and may not, be relied upon by FCLF or its stockholders. In that regard, we hereby consent to the reference to our opinion under the captions “Summary - Partners’ Financial Advisor Provided an Opinion to the Partners’ Board of Directors as to the Fairness of the Merger Consideration from a
